Citation Nr: 0842669	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
menisectomy of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement to rating in excess of 20 percent for 
arthritis of the right knee with limitation of motion, 
residuals of a post-operative excision tear of the medial 
meniscus of the right knee, for the period prior to February 
2, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

In February 2008, after certification of this appeal to the 
Board, the veteran submitted additional pertinent evidence.  
The veteran's representative subsequently submitted written 
waiver of the veteran's right to have this evidence 
considered by the originating agency in November 2008.

The Board also notes that the veteran, through a letter from 
his representative dated in April 2005, has limited his 
appeal regarding his right knee to the period from the date 
of receipt of his claim in August 2004 and prior to February 
2, 2005, when a temporary total rating became effective.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
arthritis with limitation of flexion to 45 degrees and 
limitation of extension to 10 degrees.  

2.  During the period prior to February 2, 2005, the 
veteran's right knee disability was manifested by limitation 
of flexion to 15 degrees and limitation of extension to 10 
degrees.  







CONCLUSIONS OF LAW

1.  The veteran's left knee disability warrants a 10 percent 
rating, but not higher, for limitation of flexion, and a 
separate 10 percent rating, but not higher, for limitation of 
extension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5257-5261 (2008).

2.  During the period prior to February 2, 2005, the 
veteran's right knee disability warrants a 30 percent rating, 
but not higher, for limitation of flexion and a 10 percent 
rating, but not higher, for limitation of extension.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2004, prior to its 
initial adjudication of the claim.  This is not a case in 
which a noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  Although the notice letter did not 
provide all of the information required by Dingess and 
Vazquez, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  After 
the VCAA letter and issuance of the Statement of the Case, 
the veteran submitted further evidence from his private 
physician indicating his knowledge and understanding of the 
relevant rating criteria.  In addition, the argument 
submitted by the representative reflects that the 
representative is aware of what is required to substantiate 
the claims and of what is required of the veteran and of VA.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage, symptomatic, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
Same joint.  VAOGCPREC 9-2004 (September 17, 2004).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41. 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected knee disabilities.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to either 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

By way of history, the veteran underwent a left medial 
menisectomy in October of 1971 and was treated in service for 
a tear of the medial meniscus of the right knee while in 
service.  The veteran was granted service connection for the 
menisectomy of the left knee and meniscus tear of the right 
knee in a January 1973 rating decision.  He was assigned a 
noncompensable disability evaluation for the left knee, and a 
10 percent rating for the right knee.  The evaluation for the 
left knee was increased to 10 percent under Diagnostic Code 
5259, and to 20 percent for the right knee under Diagnostic 
Code 5257 in a February 1974 rating decision.  A Board 
decision in September 1978 maintains these ratings.  The 
veteran requested an increased rating for his left and right 
knee conditions in August 2004.  In a March 2005 rating 
decision, the RO continued  the 10 percent disability 
evaluation for the left knee, while increasing the veteran's 
disability rating to 100 percent for the right knee following 
the veteran's total right knee replacement surgery, effective 
February 2, 2005, under Diagnostic Code 5055.  A 30 percent 
rating for the right knee with an effective date of April 1, 
2006 was also assigned.  The veteran appeals this decision, 
contesting both the continued 10 percent rating for the left 
knee, and the 20 percent rating for the right knee during the 
period prior to the assignment of a 100 percent rating.  

A VA physical therapy record from May 2000 indicate that the 
veteran's range of motion for the left knee was to 142 
degrees, and to 140 degrees in the right.  Lachmann's and 
anterior drawer tests were positive, while varus and valgas 
and post drawer tests were negative for both knees.

Upon VA examination in October 2004, the veteran complained 
of pain in both knees and of instability--particularly in the 
right knee--after standing 10-15 minutes, but he did not 
complain of locking in either knee.  The examiner noted that 
the left and right knees are painful to light palpation.  
There was no heat, erythema, fluid wave, or inflammation of 
either knee.  Left active knee motion was from 0 to 125 
degrees, and limited by fixed rigidity and progressive pain 
at the endpoint.  Right active motion was from 0 to 120 
degrees, limited by very severe entire right knee pain.  
After performing the range of motion testing, right and left 
knee pain was each 8 out of 10.  Stability tests were 
performed, but were incomplete and abnormal because of severe 
residual pain.  A repetitive test was performed, alternating 
at a rate of 2 sets per 5 seconds for a total of 45 seconds.  
The testing disclosed that knee bilateral motion was limited 
to 10 degrees of extension and 90 degrees of flexion.    At 
20 seconds, the veteran experienced incredibly worsening 
right lateral knee pain and left medial knee pain.  At 45 
seconds, he stopped abruptly.  The veteran's primary 
impairment was pain and his secondary impairment was 
weakness.  The examiner stated that instability was not 
demonstrated.

The examiner also discussed an X-ray of the veteran's left 
knee from April 2002, which showed subarticular sclerosis, 
increased medial-tibial-femoral compartment joint space 
narrowing, subchondral cystic changes, and osteophytosis 
consistent with degenerative joint disease.  A right knee X-
ray from September 2004 showed extensive degenerative changes 
of the lateral-proximal tibia, where there is bony 
irregularity, degenerative changes of the proximal end of the 
fibula, and asymmetric joint space narrowing with 
osteophytosis. 

The examiner concluded by diagnosing the veteran with left 
and right severe degenerative joint disease, more likely than 
not related to the veteran's service-connected injuries.  

VA post-operative treatment progress notes from 2005 note the 
veteran's complaints of bilateral knee pain and various 
treatment procedures used to improve the condition of 
veteran's knees, including steroid injections, aqua therapy, 
and a Lidocaine patch.  These records indicate that the 
veteran's flexion was to 100 degrees in the right knee, and 
to 110 degrees in the left in July 2005.

A July 2007 letter from the veteran's physician at Valley 
Orthopaedic specialists states that the veteran is under his 
care for an arthritic knee condition, which requires him to 
take medications which alter his mental abilities to perform 
sedentary work.  In the physician's opinion, the veteran is 
not able to work in a sedentary capacity due to his chronic 
pain in both knees, which are osteoarthric in nature.  A 
November 2007 examination report from the same office states 
that the veteran had no change in range of motion in either 
knee, and recommended continuation of a home exercise 
problem.

Based on the foregoing evidence, the Board has determined 
that the veteran's left knee disability warrants a 10 percent 
rating for limitation of flexion and a separate 10 percent 
rating for limitation of extension.  In this regard, the 
Board notes that repetitive testing at the October 2004 VA 
examination resulted in a significant increase in pain and 
weakness.  Extension of the left knee was limited to 10 
degrees following repetitive testing.  Although flexion was 
still possible to 90 degrees following repetitive testing, 
the Board is satisfied that a 10 percent rating is also 
warranted for limitation of flexion in view of the extent of 
pain resulting from the repetitive testing.  None of the 
evidence shows that the veteran has limitation of extension 
to more than 10 degrees or limitation of flexion to less than 
45 degrees.  

The Board has considered whether there is any other basis for 
granting the left knee claim but has found none.  In 
particular, the Board notes that the VA examination did not 
disclose the presence of instability or subluxation nor is 
either shown by any other evidence of record.  Moreover, none 
of the evidence shows that the veteran experiences locking of 
his left knee.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than the 10 
percent ratings discussed above.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board has determined that for the period prior to 
February 2, 2005, the veteran's right knee disability 
warrants a 30 percent rating for limitation of flexion and a 
10 percent rating for limitation of extension.  It appears 
from the October 2004 VA examination report that the veteran 
was experiencing severe pain with flexion of his right knee.  
Although the veteran initially had active flexion to 120 
degrees and had active flexion to 90 degrees following 
repetitive testing, the examiner did not state that the pain 
began at 90 degrees or 120 degrees.  Based upon the severe 
pain and weakness of the veteran's right knee, the Board 
concludes that the veteran is entitled to the maximum 30 
percent rating authorized for limitation of flexion.  In 
addition, in view of the evidence indicating that he has 
limitation of extension to 10 degrees following repetitive 
testing, he is entitled to a separate 10 percent rating under 
Diagnostic Code 5261.

The Board has considered whether there is any basis for 
granting more than the 30 and 10 percent ratings discussed 
above, but has found none.  In particular, the Board notes 
that none of the evidence shows limitation of extension to 
less than 10 degrees or that the veteran has ankylosis of his 
right knee.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than the 30 
percent and 10 percent ratings discussed above.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for either disability 
and that the manifestations of each disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from either disability would be in excess of those 
contemplated by the assigned rating(s), to include the 
ratings granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is no in order.


ORDER

The Board having determined that the veteran's left knee 
disability warrants a 10 percent rating for limitation of 
flexion and a separate 10 percent rating for limitation of 
extension, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.

The Board having determined that for the period of this claim 
prior to February 2, 2005, the veteran's right knee 
disability warrants a 30 percent rating for limitation of 
flexion and a separate 10 percent rating for limitation of 
extension, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


